DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 6, 9 – 11, 13, 17 – 18, 20 – 23, 27 – 29, and 31 are allowable. The restriction requirement between an apparatus and a method, as set forth in the Office action mailed on 11/27/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 17 - 21 is withdrawn.  Claims 17 – 18 and 20 - 21, directed to a method of controlling flow through an orifice is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 – 6, 9 – 11, 13, 17 – 18, 20 – 23, 27 – 29, and 31 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a prosthetic heart valve configured to be anchored between an atrial side and a ventricular side comprising a frame, wherein the external perimeter of the frame at the atrial side is larger than the external perimeter of the frame at the ventricular side, a flexible diaphragm connected to the frame at two locations along a length ranging between 15% and 50% of the length of the perimeter of the frame; wherein the diaphragm selectively blocks the flow channel or passage through the frame, and wherein the diaphragm is connected to the frame via a plurality of suture lines that extend in both the circumferential and the axial direction.
The closest prior art, Ma (US 20160235529 A1), discloses a prosthetic heart valve (mitral valve 20) comprising a frame (atrial flange 22, the annulus support 24 and the valve body 28), wherein the frame perimeter at an atrial end is greater than the frame perimeter at a ventricular end (Fig. 1), and a diaphragm (leaflets 48) connected to the frame via sutures at more than two locations. However, Ma does not disclose wherein the diaphragm selectively blocks the flow channel / passage through the frame, wherein the diaphragm is connected to the frame at two locations along a length ranging between 15% and 50% of the length of the perimeter of the frame.
The second closest prior art, Zegdi (US 20070198097 A1), discloses a prosthetic heart valve, comprising a frame (see annotated Fig. 8) and a diaphragm, wherein the 
The third closet prior art, Dwork (US 20160120646 A1), discloses a valve prosthesis 104 comprising a diaphragm (see valve leaflets) wherein said flexible diaphragm (valve leaflets) is connected to said frame (106) using sutures (sutures - paragraph [0028]) extending in both circumferential and axial direction (paragraph [0028] and Fig. 3).
While it would have been obvious to one of ordinary skill in the art to modify the heart valve of Ma to incorporate the diaphragm of Ma, for the purpose of reducing turbulence at and through the valve (paragraph [0100] of Hojeibane US 20050096735 A1), it would not have been obvious to further modify the modified heart valve of Ma in view of Zegdi to now bring in the sutures from Dwork, because the heart valve suturing of Dwork requires the valve to be connected in multiple locations to achieve the circumferential and axial suturing, which teaches away from the combination of the frame of Ma with the diaphragm of Zegdi because the suturing of Dwork would inherently bring in more than two connection points of the diaphragm to the frame, which does not read on the ‘two location connection’ language in the spec. With that in mind, the combination would further create a device that is inoperable for the intended purpose of Ma in view of Zegdi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771